           Case 2:18-cv-02794-MCE-DB Document 13 Filed 08/02/19 Page 1 of 3


 1   Jeremy E. Branch (CA Bar # 303240)
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310
 3
     Corona, CA 92880
 4   T: (866) 329-9217
     F: (657) 246-1312
 5
     E: JeremyB@jlohman.com
 6   Attorney for Plaintiff,
 7
     ROBERT SCOTT

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
     ROBERT SCOTT,                               Case No.: 2:18-cv-02794-MCE-DB
11
                  Plaintiff,
12
     vs.
                                                 DISTRICT JUDGE MORRISON C.
13                                               ENGLAND, JR
14   CAPITAL ONE BANK (USA) N.A.,
15                Defendant
16

17
                                  NOTICE OF SETTLEMENT

18         Plaintiff, Robert Scott notifies this Court that Plaintiff and Defendant,
19
     CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in
20

21   this matter and are in the process of completing the final settlement documents
22
     and filing the appropriate dismissal pleadings. The parties request that the Court
23

24
     retain jurisdiction for sixty (60) days for any matters related to completing and/or

25   enforcing the settlement and stay all remaining discovery deadlines.
26
     ///
27

28

                                              -1-

                                     NOTICE OF SETTLEMENT
          Case 2:18-cv-02794-MCE-DB Document 13 Filed 08/02/19 Page 2 of 3


 1   Dated: August 2, 2019.
 2
                                       /s/ Jeremy E. Branch
 3
                                       Jeremy E. Branch (CA Bar # 303240)
 4                                     The Law Offices of Jeffrey Lohman, P.C.
                                       4740 Green River Road, Suite 310
 5
                                       Corona, CA 92880
 6                                     T: (866) 329-9217
 7
                                       F: (657) 246-1312
                                       E: JeremyB@jlohman.com
 8                                     Attorney for Plaintiff, ROBERT SCOTT
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        -2-

                                NOTICE OF SETTLEMENT
            Case 2:18-cv-02794-MCE-DB Document 13 Filed 08/02/19 Page 3 of 3


 1                               CERTIFICATE OF SERVICE
 2

 3          I certify that on August 2, 2019 I served Plaintiff Robert Scott’s Notice of
 4
     Settlement on counsel of record for the Defendant (listed below) via email:
 5

 6   Stacy H. Rubin
 7
     BALLARD SPAHR LLP
     1980 Festival Plaza Drive, Suite 900
 8   Las Vegas, NV 89135
     T:(702) 471-7000
 9   F:(702) 471-7070
10
     E: rubins@ballardspahr.com
     Attorneys for Defendant,
11   CAPITAL ONE BANK (USA), N.A.
12

13

14

15

16                                                /s/ Jeremy E. Branch
                                                  Jeremy E. Branch (CA Bar # 303240)
17
                                                  The Law Offices of Jeffrey Lohman, P.C.
18                                                4740 Green River Road, Suite 310
19                                                Corona, CA 92880
                                                  T: (866) 329-9217
20                                                F: (657) 246-1312
21                                                E: JeremyB@jlohman.com
                                                  Attorney for Plaintiff, ROBERT SCOTT
22

23

24

25

26

27

28

                                                    -3-

                                            NOTICE OF SETTLEMENT
